Case 9:19-cv-00189-DWM Document 45 Filed 09/30/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

SCOTTSDALE INSURANCE
COMPANY, AS SUCCESSOR IN
INTEREST TO POLICIES ORIGINALLY
UNDER WRITTEN BY WESTERN
HERITAGE INSURANCE COMPANY,

Plaintiff,
Vs.

MATTHEW FOLKMAN, individually and
d/b/a JARAS CONSTRUCTION;
SLOPESIDE CONDOMINIUM
ASSOCIATION, INC.; AIG PROPERTY
CASUALTY COMPANY, as subrogee of
SNOWDAY, LLC; STATE FARM FIRE
and CASUALTY CO., as subrogee of John
Kuelbs; JOHN KUELBS, individually, and
DOES 1-10, inclusive,

Defendants.

 

 

CV 19-189-M—-DWM

ORDER

The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

IT IS ORDERED that the above-captioned cause is DISMISSED

WITHOUT PREJUDICE, each party to pay its own costs. All pending motions are
Case 9:19-cv-00189-DWM Document 45 Filed 09/30/20 Page 2 of 2

MOOT and all deadlines are VACATED. The jury trial set for March 8, 2021 is

VACATED.

DATED ste4Oe Sep of September, 2020.

   
 

 

. Molloy, District Judge
United States\ District Court
